Wiest, J.
Defendant was convicted of the crime of robbery while armed, with intent to kill or maim if resisted. At the trial defendant claimed he was not at the place of robbery, and it is contended that, in charging the jury, the trial judge failed to give instruction relative to such defense. Counsel for defendant presented no requests to charge. It is within the common intelligence of jurors, without being told, that if the accused was at another place at the time of the robbery, then, of course, he was not the robber.
We have examined the charge and find the question of defendant’s participation in the robbery was fairly presented to the jury. It is claimed:
“The testimony offered by the defense was of such a nature and character that only a prejudiced and biased jury could have decided that the defendant was guilty of the crime charged. The verdict was contrary to the great weight of the evidence.”
A reading of the testimony does not persuade us there is any support for the argumentative part of the assignment of error. The robbery took place in a store, in the evening, with all lights on, and defendant was identified, five hours later, by the victim of the robbery,- as the robber who went through his pockets and took his money. We cannot hold that the verdict should be set aside as against the great weight of the evidence.
*291After the verdict, counsel for defendant in a motion for a new trial presented two affidavits, in each of which it was stated:
“Deponent further says that it is his belief that all of the citizens of Detroit were prejudiced against any person accused of the crime of robbery while armed, and believed any person so accused to be guilty, unless his innocence were established, and entertain the same feelings of bias and prejudice as this deponent.
“Deponent further says that in his opinion any citizen of this State who might act upon the jury in a trial of any such cause could not render a verdict in a fair and unbiased manner.”
Such a general charge, based upon the belief of two citizens, spreads out too thin in a city of about a million inhabitants, to reach or impeach the verdict of the jury.
We find no error, and the conviction is affirmed.
Fellows, C. J., and Clark, Bird, Sharpe, Moore, and Steere, JJ., concurred.
The late Justice Stone took no part in this decision..